33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PLUMBERS & STEAMFITTERS LOCAL UNION 184, Respondent.
No. 94-5788.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1994.

Before:  NELSON and DAUGHTREY, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

JUDGMENT

1
This cause was submitted upon application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent, Plumbers & Steamfitters Local Union 184, its officers, agents, and representatives, on June 3, 1994, in a proceeding before the said Board numbered 26-CB-2923, 26-CB-2960, 26-CB-2962, and 26-CB-3076.


2
On consideration whereof, it is ORDERED AND ADJUDGED that the said order of the National Labor Relations Board be, and the same is hereby enforced, and that the Respondent, Plumbers & Steamfitters Local Union 184, its officers, agents, and representatives, abide by and perform the directions of the Board in said order contained.